DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The arguments and amendments filed 3/22/2022 have been received and fully considered.  Claims 1-20 are pending.  Claims 1, 14 and 17-18 are amended.  Claims 1-20 are now under consideration.
	The previous claim objections and 112 rejections are withdrawn in light of the claim amendments.
	The previous spec objections with regards to the “S” and 5 is withdrawn the examiner notes that “S” replaces “5” in the PG Pub.
	The previous drawing objections are withdrawn in light of the new drawings.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103


Claims 1-8, 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US Patent No. 4,899,696) in view of Tanaka et al (US Patent No. 5,304,059).
Regarding claim 1:
	Kennedy teaches a process heater comprising: a tank (11) adapted to contain a body of liquid (water within); a heat exchange tube (42) including at least a first end (by 49) disposed in the body of liquid (see figure 2); a radiant permeable matrix burner (40/50) disposed inside of the heat exchange tube at the first end (see figure 2), the burner producing hot combustion products directed into the heat exchange tube; an oxidant-fuel mixer (44) to mix an oxidant material (air from blower 56) with a fuel material (natural gas from 78) to form a combustible mixture of oxidant and fuel, the oxidant-fuel mixer exteriorly disposed adjacent the first end of the heat exchange tube in oxidant-fuel mixture fluid transfer communication with the radiant burner (see figure 2); and a thermally insulated insert (54) disposed within the heat exchange tube adjacent the radiant burner opposite the oxidant-fuel mixer (see figure 2 where the insert is on the other side of the burner than the mixer). 
	Kennedy fails to disclose wherein the thermally insulated insert is configured to limit heat transfer to the heat exchanger tube from the radiant burner.
	Tanaka teaches a radiant burner similar to Kennedy including a thermally insulated insert (2a and 2a’) adjacent the burner 4’ (see figure 3) wherein the thermally insulated insert is configured to limit heat transfer to the heat exchange tube (1), (see figure 3 and column 6, lines 52-54).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least an additional thermally insulated insert to protect the walls of the heat exchange from the heat of the burner.

Regarding claim 2:
	Kennedy modified above teaches wherein the thermally insulated insert has a shape of an annular cylinder (see figure 3 of Tanaka where the insert is cylindrical in nature with a hollow center inherently to allow the passage of the combustion products). 

Regarding claim 3:
	Kennedy modified above teaches the body of liquid comprises water (see at least abstract where it is a water heater). 

Regarding claim 4:
	Kennedy modified above teaches the oxidant material comprises air (see column 2 line 51).

Regarding claim 5:
	Kennedy modified above teaches wherein the fuel material comprises natural gas (see column 2, line 51). 

Regarding claim 6:	Kennedy modified above teaches wherein the oxidant-fuel mixer comprises a fuel injector (78). 

Regarding claim 7:	Kennedy modified above teaches the oxidant-fuel mixture comprises an air to fuel ratio that is 0% up to 30% air in excess of complete combustion of the fuel (see column 3, lines 21-22). 

Regarding claim 8:	Kennedy modified above teaches wherein the oxidant-fuel mixture combusts within or on the surface of the permeable matrix (see column 3, lines 9-11). 

Regarding claim 10:
	Kennedy modified above teaches wherein the radiant permeable matrix burner comprises a cylindrical shaped metal wire mesh of high temperature material (see figure 2 and column 3, line 5). 

Regarding claim 15:
	Kennedy modified above teaches wherein the heat exchange tube includes a second end opposite the first end and wherein combustion products produced by the burner are discharged (See figure 2). 

Regarding claim 16:
	Kennedy modified above teaches a method of operating the process heater of claim 1, the method comprising: feeding the oxidant material and the fuel material to the oxidant-fuel mixer; mixing the oxidant material with the fuel material to form the combustible mixture of oxidant and fuel; combusting the combustible mixture of oxidant and fuel via the radiant permeable matrix burner to produce hot combustion products; and directing the hot combustion products into the heat exchange tube and into heat transfer communication with the body of liquid (see at least abstract). 

Regarding claim 17:
	Kennedy teaches a method for processing heat, the method comprising: introducing an oxidant material and a fuel material into an oxidant-fuel mixer disposed exteriorly adjacent a first end of a heat exchange tube (see claim 1), the tube including at least a first end disposed in a body of liquid contained in a tank (see claim 1); mixing the oxidant material with the fuel material to form a combustible mixture of oxidant and fuel; transferring the combustible mixture of oxidant and fuel to a radiant permeable matrix burner disposed inside of the heat exchange tube (see claim 1); combusting the combustible mixture of oxidant and fuel to produce hot combustion products via the radiant permeable matrix burner disposed inside of the heat exchange tube, the heat exchange tube including a thermally insulated insert disposed therein adjacent the radiant burner opposite the oxidant-fuel mixer (see claim 1); limiting heat transfer to the heat exchange tube from the radiant burner through the thermally insulated insert (see claim 1 addressed above) and transferring heat from the hot combustion products to the body of liquid contained in the tank via the heat exchange tube (See claim 1). 

Regarding claim 18:
	See claim 2 addressed above. 

Regarding claim 19:
	See claims 3-5 addressed above. 


Claims 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Tanaka as applied to claims 1 and 17 above respectively and further in view of Sutherland et al US Patent No. 9,709,265).
Regarding claim 11:
	Kennedy teaches all of the above except the radiant permeable matrix burner comprises a permeable metal foam matrix of high temperature material.
	Sutherland teaches a radiant matrix burner similar to Kennedy including a permeable metal foam matrix (22).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with the teachings of Sutherland to include a permeable metal foam matrix since this type of radiant matrix burner is better in reducing NOx and CO.

Regarding claims 9 and 20:
	Kennedy modified above teaches wherein the radiant burner combusts the oxidant-fuel mixture to produce combustion products containing ≤ 20 ppm NOx (see column 3, line 49 where according to the examiners calculation 10 ng/J is about 20 ppm for natural gas according to http://cleanboiler.org/workshop/convfactors/ ) and ≤ 10 ppm CO (see Sutherland as modified above column 3, lines 49-52). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Tanaka as applied to claim 1 above respectively and further in view of Sutherland and Karkow et al (US PG Pub. No. 2017/0010019).
Regarding claim 13:
	Kennedy teaches all of the above except the radiant permeable matrix burner comprises a permeable metal foam matrix additionally comprising a second thermally insulating insert disposed within the heat exchange tube exteriorly adjacent the permeable metal foam matrix. 
	Sutherland teaches a radiant matrix burner similar to Kennedy including a permeable metal foam matrix (22).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with the teachings of Sutherland to include a permeable metal foam matrix since this type of radiant matrix burner is better in reducing NOx and CO.
	Karkow teaches a radiant burner water heater similar to Kennedy including a second thermally insulating insert (612, see figure 6) disposed within a heat exchanger tube (106) exteriorly adjacent the burner (see figure 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with the teachings of Karkow to include a second thermally insulating insert in order to retain some of the heat within the burner.

Regarding claim 14:
	Kennedy modified above teaches the second thermally insulating insert has a shape of an annular cylinder (see figure 6 of Karkow as modified above). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Tanaka as applied to claim 1 above respectively and further in view of Ragland et al (US Patent No. 6,391,469).
Regarding claim 12:
	Kennedy teaches all of the above except wherein the thermally insulated insert comprises a metal corrugated foil. 
	Ragland teaches an insulated insert (34) opposite a burner similar to Kennedy including the insulated insert comprises a metal corrugated foil (See at least abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with the teachings of Ragland to include a metal corrugated foil as the insulation material of Kennedy in order to provide a more durable than other kinds of insulations in heating devices (see column 2, lines 23-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762